Mikoll, J.
Appeal from a decision of the Workers’ Compensation Board, filed December 31, 1992, which ruled that claimant sustained an accidental injury in the course of her employment and awarded workers’ compensation benefits.
This matter was previously before us (203 AD2d 776), wherein we ruled that claimant sustained an accidental injury in the course of employment when she fell asleep from ex*751treme exhaustion at the wheel of her car and was injured in a one-car accident while on her way home. We remitted the matter to the Workers’ Compensation Board for reconsideration in view of the Board’s prior decision in Gambino v New York State Div. for Youth (WCB No. 5851 6458), which appeared to reach a contrary decision on similar facts.
On remittal the Board held to its prior decision, declining to follow the precedent set in Gambino and overruling the precedent set in Gambino. The decision reached is supported by substantial evidence.
Cardona, P. J., Casey and Peters, JJ., concur. Ordered that the decision is affirmed, with costs to claimant.